Name: Commission Regulation (EEC) No 1069/87 of 15 April 1987 laying down detailed rules as regards the indication of alcoholic strength on the labelling of special wines
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology;  marketing
 Date Published: nan

 No L 104/14 Official Journal of the European Communities 16. 4. 87 COMMISSION REGULATION (EEC) No 1069/87 of 15 April 1987 laying down detailed rules as regards the indication of alcoholic strength on the labelling of special wines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), and in particular Article 72 (5) thereof, Whereas Council Regulation (EEC) No 1627/86 (2) provides that the alcoholic strength must be indicated on the labelling of liqueur wines, semi-sparkling wines and aerated semi-sparkling wines ; whereas the detailed rules concerned should be based mainly on those already adopted for the description of wines, grape musts and sparkling wines ; Whereas under Article 2 of Regulation (EEC) No 1627/86, transitional arrangements should be adopted to facilitate the changeover from national to common rules on the indication of alcoholic strength ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 1 . The actual alcoholic strength by volume indicated on the labelling of liqueur wines, semi-sparkling wines and aerated semi-sparkling wines shall be expressed as a unit or half-unit percentage by volume. Without prejudice to the margins of error specified in the reference method of analysis used pursuant to Commis ­ sion Regulation (EEC) No 1 108/82 (3), the actual alcoholic strength by volume indicated may not be more than 0,8 % vol more or less than the strength determined by analysis . 2 . The figure expressing the actual alcoholic strength by volume shall be followed by the symbol '% vol' and may be preceeded by the words 'actual alcoholic strength' or 'actual alcohol', or the abbreviation 'ale.' It shall be indicated on the labelling in lettering which is not less than 3 mm high. Article 2 Liqueur wines, semi-sparkling wines and aerated semi ­ sparkling wines which, prior to the entry into force of this Regulation, were put in containers of a nominal volume of 60 litres or less with labelling :  on which the indication of the actual alcoholic strength by volume is not in accordance with the provisions of Article 1 but complies with the national provisions applicable before the said date, or  on which the alcoholic strength is not indicated and did not have to be indicated under the national provi ­ sions applicable before the said date, may be kept for sale, put on the market or exported until all the stocks concerned have been disposed of. Article 3 This Regulation shall enter into force on 1 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 April 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3 . 1987, p. 1 . M OJ No L 144, 29 . 5 . 1986, p. 4. (3) OJ No L 133 , 14. 5 . 1982, p. 1 .